CaseCase: 21-111   Document:
     1:19-cv-00977-ADA       14 413
                       Document Page:Filed
                                      1 01/21/21
                                           Filed: 01/21/2021
                                                      Page 1 of 6



                                                                        FILED
                                                                     January 21, 2021
                                                                 CLERK, U.S. DISTRICT COURT
                                                                 WESTERN DISTRICT OF TEXAS
               NOTE: This order is nonprecedential.                            klw
                                                              BY: ________________________________
                                                                                      DEPUTY

       United States Court of Appeals
           for the Federal Circuit
                      ______________________

                In re: INTEL CORPORATION,
                            Petitioner
                     ______________________

                             2021-111
                      ______________________
                          1:19-cv-977 ADA

        On Petition for Writ of Mandamus to the United States
    District Court for the Western District of Texas in No. 1:19-
    cv-00977-ADA, Judge Alan D. Albright.
                      ______________________

                  ON PETITION AND MOTION
                     ______________________

       Before PROST, Chief Judge, LOURIE and CHEN, Circuit
                             Judges.
    PER CURIAM.
                             ORDER
        Intel Corporation petitions this court for a writ of man-
    damus directing the United States District Court for the
    Western District of Texas to vacate its December 31, 2020
    order retransferring this case from the Austin Division
    back to the Waco Division pursuant to 28 U.S.C. § 1404(a).
    Intel also moved to stay the district court’s retransfer order
    pending this court’s consideration of its petition, and VLSI
    Technology LLC moves for leave to file a supplemental ap-
    pendix.
CaseCase: 21-111   Document:
     1:19-cv-00977-ADA       14 413
                       Document Page:Filed
                                      2 01/21/21
                                           Filed: 01/21/2021
                                                      Page 2 of 6




    2                                   IN RE: INTEL CORPORATION




        This is the second time this case has been before this
    court. In both instances, the controversy before us has
    flowed from the fact that, although the federal courthouse
    in Austin remains closed for jury trials due to the COVID-
    19 pandemic, the courthouse in Waco has been ordered
    available for such trials.
         Briefly, VLSI Technology LLC filed the underlying pa-
    tent-infringement suit against Intel in the Waco Division
    of the Western District of Texas. In October 2019, the dis-
    trict court granted Intel’s motion to transfer the action to
    the Austin Division of the Western District of Texas pursu-
    ant to § 1404(a).
        A few months after the transfer to the Austin Division,
    the COVID-19 pandemic hit the nation. In response, on
    March 13, 2020, the Chief Judge of the Western District of
    Texas issued a district-wide “Order Regarding Court Oper-
    ations Under the Exigent Circumstances Created by the
    COVID-19 Pandemic.” 1 Citing concerns with the health
    and safety of the public, court employees, litigants, counsel,
    and jurors, the order continued all trials scheduled to begin
    in the following weeks. 2
         On June 18, 2020, the Chief Judge of the Western Dis-
    trict of Texas issued a supplemental order regarding
    COVID-19. Although this order also provided that all tri-
    als scheduled to begin in the following weeks would be con-
    tinued, it “recognize[d] that not every division within the
    district is similarly situated.” 3 Accordingly, it permitted



        1   https://www.txwd.uscourts.gov/wp-content/up-
    loads/2020/03/Order-Re-COVID-19.pdf.
        2   Id. ¶ 1.
        3   Supplemental Order Regarding Court Operations
    Under the Exigent Circumstances Created by the COVID-
    19 Pandemic ¶ 3, https://www.txwd.uscourts.gov/wp-
CaseCase: 21-111   Document:
     1:19-cv-00977-ADA       14 413
                       Document Page:Filed
                                      3 01/21/21
                                           Filed: 01/21/2021
                                                      Page 3 of 6




    IN RE: INTEL CORPORATION                                          3



    courts in the district to “conduct jury trials within their re-
    spective division subject to a determination, based upon
    the facts and circumstances unique to the division, that
    conducting jury trials would not compromise the health
    and safety of Court personnel, litigants, counsel, law en-
    forcement, witnesses, and jurors.” 4 The supplemental or-
    der further provided that “[i]f judges in a specific division
    determine jury trials can be safely conducted, the most sen-
    ior district judge within the relevant division may enter an
    order making those findings and resuming jury trials for
    the division despite this order and with notice to the Chief
    Judge.” 5
        On August 18, 2020, the district court issued an order
    on behalf of the Waco Division finding that the division
    “may safely conduct trials.” Appx322–23. In support of
    that finding, the order noted that “[s]ince the beginning of
    July 2020” the counties comprising the Waco Division had
    seen a “meaningful decline in new reported COVID-19
    cases”—and that, as of the order’s issuance, those counties
    had “approximately just 2.3% of all cases in Texas.”
    Appx322. The district court issued another, highly similar,
    order on September 23, 2020, again finding that the Waco
    Division “may safely conduct trials.” 6 Like the August or-
    der, this September order relied on a “meaningful decline
    in newly reported COVID-19 cases” “[s]ince the beginning




    content/uploads/2020/03/SupplementalOrder-
    COVID061820.pdf.
        4   Id.
        5   Id.
        6   Divisional Standing Order Regarding Trials in
    Waco,       https://www.txwd.uscourts.gov/wp-content/up-
    loads/2020/03/WacoStandingOrderTrials092320.pdf.
CaseCase: 21-111   Document:
     1:19-cv-00977-ADA       14 413
                       Document Page:Filed
                                      4 01/21/21
                                           Filed: 01/21/2021
                                                      Page 4 of 6




    4                                   IN RE: INTEL CORPORATION




    of July 2020” among the counties comprising the Waco Di-
    vision. 7
        Meanwhile, the Chief Judge of the Western District of
    Texas kept issuing monthly district-wide supplemental or-
    ders continuing all trials. As before, these district-wide or-
    ders permitted judges in a particular division to conduct
    jury trials if, “based upon . . . facts and circumstances
    unique to the division,” they determined that doing so
    would not compromise the health and safety of trial partic-
    ipants. 8 Unlike the Waco Division, the Austin Division
    never issued (and still has not issued) an order finding that
    jury trials are sufficiently safe in that division despite the
    district-wide orders.
         In November 2020, the district court—relying solely on
    Rule 77(b) of the Federal Rules of Civil Procedure and its
    own inherent authority—issued an order moving the place
    of trial back to Waco because the Austin Division was not
    yet permitting jury trials.
        On December 23, 2020, we granted Intel’s petition for
    a writ of mandamus and vacated that order, concluding
    that neither Rule 77(b) nor inherent authority authorized
    the court to move just the trial proceedings from one stat-
    utory judicial division to another without Intel’s consent.
    We left open, however, the possibility that the district court



        7   Id. ¶ 2. To this court’s knowledge, the Waco Divi-
    sion’s September order has not been updated or supple-
    mented in light of developments regarding COVID-19
    occurring in the four months between now and then.
        8   E.g., Twelfth Supplemental Order Regarding Court
    Operations Under the Exigent Circumstances Created by
    the     COVID-19       Pandemic      (Jan.    7,    2021),
    https://www.txwd.uscourts.gov/wp-content/up-
    loads/2021/01/OrdertwelfthSupple-
    mentalCOVID010721.pdf.
CaseCase: 21-111   Document:
     1:19-cv-00977-ADA       14 413
                       Document Page:Filed
                                      5 01/21/21
                                           Filed: 01/21/2021
                                                      Page 5 of 6




    IN RE: INTEL CORPORATION                                         5



    could hold trial in the Waco Division by retransfer of the
    entire action under § 1404(a). Immediately after our deci-
    sion, VLSI moved to retransfer the entire action from Aus-
    tin to Waco pursuant to § 1404(a). On December 31, 2020,
    the court granted that motion. Intel then filed this second
    petition.
        Issuance of a writ of mandamus is a “drastic” remedy,
    “reserved for really extraordinary causes.” Ex parte Fahey,
    332 U.S. 258, 259–60 (1947). A district court generally has
    considerable discretion in deciding whether to transfer an
    action under § 1404(a), and we review its decision on man-
    damus only for a clear abuse of discretion producing a pa-
    tently erroneous result. See In re TS Tech USA Corp., 551
    F.3d 1315, 1319 (Fed. Cir. 2008). That means we will not
    second guess a district court’s determinations “as long as
    there is plausible support in the record for that conclusion.”
    In re Vistaprint Ltd., 628 F.3d 1342, 1347 (Fed. Cir. 2010).
    Intel has not satisfied that exacting standard here.
        Complying with our order, the district court assessed
    whether “‘unanticipated post-transfer events frustrated
    the original purpose for transfer’ of the case from Waco to
    Austin originally.” In re Intel, No. 2021-105, slip op. at 5–6
    (Fed. Cir. Dec. 23, 2020) (quoting In re Cragar Indus., Inc.,
    706 F.2d 503, 505 (5th Cir. 1983)). Taking into account the
    relevant traditional transfer factors, the district court con-
    cluded that it did and that re-transfer to Waco was war-
    ranted. While we may have evaluated these factors and
    the parties’ arguments differently, we are unable to say
    that the district court’s conclusion amounts to a clear abuse
    of discretion.
        Accordingly,
        IT IS ORDERED THAT:
        (1) The petition is denied.
        (2) The motion to stay is denied as moot.
CaseCase: 21-111   Document:
     1:19-cv-00977-ADA       14 413
                       Document Page:Filed
                                      6 01/21/21
                                           Filed: 01/21/2021
                                                      Page 6 of 6




    6                                IN RE: INTEL CORPORATION




       (3) The motion to file a supplemental appendix is
    granted.
                                   FOR THE COURT

           January 21, 2021        /s/ Peter R. Marksteiner
                Date               Peter R. Marksteiner
                                   Clerk of Court
    s31
